DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-9 and 12 in the reply filed on10/27/21 is acknowledged. Claims 10,11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disselbeck et al., US 4,631,221 in view of Ashtiani-Zarandi et al., US 4,890,877.
	The patent issued to Disselbeck et al., teach a molded composite comprising two outer layers and inner knit layer impregnated with a synthetic resin (abstract and title). Said outer layers are made from glass or carbon fiber fabrics and resin (column 2, 15-25 and 35-45). With regard to the knitted resin coated middle layer, Disselbeck et al., teach using fibers of polyesters, polyamides, aramides, glass or carbon fibers (column 1, 55-68). Said composite is lightweight and is used as floor panels (column 1, 5-35). 
	Disselbeck et al., does not teach the claimed thermoplastic resin. 

	With regard to the claimed amount of fibers, types of fibers and/or mixture of fibers used in the fibrous layers, Disselbeck et al., does not specifically teach the fiber to resin ratio. However, absent unexpected results the Examiner is of the position that a person of ordinary skill in the art would recognize that depending on rigidity, flexibility, porosity, strength, etc. the ratio of binder to fiber in the fibrous layer can be varied without undue experimentation. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to the claimed airflow resistance, variable thickness and overall density properties, the combination of cited prior art does not specifically teach these features. Absent unexpected results the Examiner is of the position that a person of ordinary skill in the art would recognize that these properties can be varied and optimized depending on desired end use. It has been held that the 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789